DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 11/12/2021, with respect to all previous rejections have been fully considered and are persuasive.  The All previous rejection have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest, or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a UV-photocured resin layer including, inter alia, an acrylate based oligomer, an acrylic based monomer, a plasticizer, a photoradical polymerization initiator, and the plasticizer is required in an amount within 30-60% by mass and required to contain a solid tackifier and a liquid plasticizing component with a specific mass ratio. 
Katakami [WO2010/027041, previously cited] discloses a composition including an acrylate-based oligomer, an acrylate based monomer, a plasticizer, and a photoradical polymerization initiator.  Katakami fails to disclose a plasticizer that is a combination of solid tackifier and liquid plasticizing component with the claimed mass ratio. 

Claim 1 is allowable as the prior art fails to disclose the claimed plasticizer components in the claimed amount and mass ratio as required by the claim in combination with the other requirements of the claim. Claims 2-11 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 2, 2021